EXHIBIT 10.3

 

Consent to Assignment

 

On behalf of the party named below, the undersigned hereby consents to the
assignment by Altera International Limited, a Hong Kong corporation (“Altera
Hong Kong”), of its interest in the agreement(s) listed below, including all of
Altera Hong Kong’s rights and obligations under the agreement(s), to its parent,
Altera International, Inc., a Cayman Islands corporation.

 

LIST OF AGREEMENTS

 

Wafer Supply Agreement dated June 26, 1995

 

Amendment No. 1 to Supply Agreement and to Option Agreement 1 dated October 1,
1995

 

Amendment of Supply Agreement (Related to the Wafer Supply Agreement June 26,
1995) dated May 16, 1997 and counter signed June 1, 1997

 

TSMC Customer Consigned Equipment Agreement dated November 19, 2003

 

This consent shall be effective as of July 3, 2004, and the undersigned
acknowledges that he or she is duly authorized to sign this document on behalf
of the party named below.

 

Taiwan Semiconductor Manufacturing Co., Ltd

 

Signature:

 

/s/ Kenneth Kin

--------------------------------------------------------------------------------

Print Name:

 

Kenneth Kin

Title:

 

Senior Vice-President, Worldwide Marketing and Sales